Citation Nr: 1515000	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran had active military service from March 1978 to March 1981 and from October 1982 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for hypertension, finding that the Veteran had not submitted new and material evidence to reopen the claim.

This issue was reopened and remanded by the Board for additional development in November 2014.  It is again before the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's claim was remanded in November 2014 for an addendum opinion concerning the etiology of his hypertension.  The Board specifically addressed the examiner to "address the lay statements of record reflecting that the Veteran had headaches while on active duty, and opine as to whether these headaches were related to his hypertension."  

Review of the resulting January 2015 VA medical opinion reveals that this did not occur.  While a negative opinion was generated, the lay statements of record were not addressed anywhere in the report, rendering it inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As there was not substantial compliance with the remand directives, another remand is necessary for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request that the examiner who provided the January 2014 examination and the January 2015 addendum opinion review the claims file (including paper records and/or records in the Virtual VA and VBMS systems) and provide an opinion as to the etiology of the Veteran's hypertension, that addresses the lay statements of record. If the January 2014 examiner is not available, the required opinion should be obtained from a similarly qualified examiner.  If further examination or testing is needed, this should be undertaken.

Consideration of the claims file should be reflected in the completed examination report or in an addendum. 

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by, had its onset in, or is etiologically related to active duty.  The examiner must also address whether the Veteran's hypertension manifested within one year of service separation. 

In providing this opinion, the examiner must address the lay statements of record reflecting that the Veteran had headaches while on active duty, and opine as to whether these headaches were related to his hypertension.  These statements include the Veteran's own statements (most recently found in his July 2014 letter) and the December 2013 letter from his second wife.

The examiner is reminded that if he/she does not address the lay statements in the rationale, any opinion generated will be inadequate and further corrective action will be mandated.  

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hypertension or headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. After the requested medical opinion has been generated, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3. Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




